Citation Nr: 1641437	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  11-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for fibromyalgia.

3. Entitlement to service connection for cervical spine degenerative disc disease with spondylosis, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from February 1989 to May 1993. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the appeal was subsequently transferred to the Honolulu, Hawaii RO.

The Veteran testified before the undersigned Veterans Law Judge at a June 2016 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Diabetes

The Veteran has not been afforded a VA examination to determine the etiology of his diabetes.  The Veteran's VA treatment records document a current diagnosis of diabetes.  At his July 2016 videoconference hearing, the Veteran testified that he had elevated glucose levels while in service and received dietary advice in accordance.  Review of service treatment records does indicate dietary advice and  potential elevated glucose levels, to include a March 1993 report.  As a result, the Board finds that a VA medical opinion is necessary in order to properly adjudicate the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).

Fibromyalgia

Similarly, the Veteran has not been afforded a VA examination to determine the etiology of his claimed fibromyalgia.  As discussed at the Veteran's July 2016 Board hearing, the Veteran is service connected for multiple disabilities, including of the right shoulder, left shoulder, left knee, thoracolumbar spine, right heel, bilateral carpal tunnel, and left toe.  The record does not contain a specific diagnosis of fibromyalgia and it is unclear to what degree, if any, the Veteran experiences joint and muscular pain consistent with fibromyalgia other than those disabilities for which he is already service-connected.  However, as service treatment records do contain treatment for multiple pain syndrome and a tentative evaluation of fibromyalgia in March 1993, the Board finds that a VA examination is appropriate in order to determine if the Veteran has a current diagnosis of fibromyalgia, and if so, the etiology of such condition.  See McLendon, supra.

Cervical Spine

The Veteran was afforded a June 2010 VA examination regarding his claimed cervical spine disability.  The Veteran was diagnosed with degenerative disc disease of the cervical spine with spondylosis and the examiner determined that it was less likely as not related to his military service.  The examiner's sole rationale was "there is no definitive documentation of a neck condition in the military record."  The examiner indicates that he reviewed service treatment records, however, no mention is made of a December 14, 1992 documenting neck pain and assessment of a "C-spine" condition.  In fact, the examiner specifically stated that treatment records did not document any neck pain, other than an October 1992 notation.   Additionally, the examiner's rationale does not indicate that he considered the Veteran's lay testimony.  As a result, the Board finds that a new medical opinion as to direct service connection is necessary.
In addition, the Veteran testified at his July 2016 hearing that he believes his cervical spine condition may be the result of his service-connected back and bilateral knee conditions, to include an altered gait as a result of these conditions.  The Board finds that an opinion regarding this theory of secondary service connection is necessary.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

2. Return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of his diabetes.  It is up to the discretion of the examiner if an examination is necessary, or in the alternative, an opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The report must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes is causally or etiologically related to the Veteran's period of active service.

Review of the entire file is requested; however, attention is invited to: glucose readings in service (VBMS, document labeled STR-Medical, receipt date 8/7/2014, pages 70 and 78 of 101); weight control plan in service (VBMS, STR-Medical, receipt date 8/7/2014, page 8 of 92).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of his claimed fibromyalgia.  It is up to the discretion of the examiner if an examination is necessary, or in the alternative, an opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The report must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should determine if the Veteran has a current diagnosis of fibromyalgia, or has had one during the claim period (October 2009 to present).

In the event fibromyalgia is not diagnosed, the examiner should elaborate and reconcile such findings with any conflicting medical evidence of record, to include discussion as to whether the current joint pain is due to the already service-connected disabilities.

If a diagnosis is provided, based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that fibromyalgia is causally or etiologically related to the Veteran's period of active service.

In doing so, the examiner should not rely entirely on a lack of post-service treatment records and address the Veteran's lay statements, to include his testimony at the July 2016 Board hearing.  (VBMS Hearing Testimony, dated 7/11/2016).  Also, attention is invited to the service treatment records which document multiple occasions between October 1992 and February 1993 in which the Veteran presented with complaints of "pain all over" his body (VBMS, document labeled STR-Medical, receipt date 8/7/2014, pages 3 to 14 of 92, for example).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Return the Veteran's claims file to an examiner of appropriate expertise to determine the etiology of his cervical spine condition.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The report must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cervical spine condition is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cervical spine condition was caused by any service-connected disability, to include either the Veteran's bilateral knee and back conditions.

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cervical spine condition was aggravated (i.e., permanently worsened beyond the natural progression) by any service-connected disability, to include the Veteran's bilateral knee and back conditions. 

Attention is invited to the service treatment records which include a lay statement from the Veteran at separation, in which he noted changing the way he walks due to his knees and back (VBMS, document labeled STR-Medical, receipt date 8/7/2014, page 58 of 94).  If any service-connected disability aggravates the cervical spine condition, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

